         Case 2:09-cr-00074-JAM-AC Document 333 Filed 05/11/20 Page 1 of 1


1    KAREN L. LANDAU, ESQ., C.S.B. 128728
     Attorney at Law
2    2626 Harrison St.
3    Oakland, California 94612
     (510) 839-9230 (telephone)
4
     Email: karenlandau@karenlandau.com
5
     Attorney for Defendant Duane Allen Eddings
6
7
8
                         UNITED STATES DISTRICT COURT
9
                       EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,          )
11                                      )         ORDER
          Plaintiff,                    )
12                                      )
                                        ) 09-CR-00074-02-JAM
13        vs.                           )
                                        )
14   DUANE ALLEN EDDINGS,               )
                                        )
15        Defendant.                    )
16
          GOOD CAUSE APPEARING, IT     IS HEREBY ORDERED THAT Karen L.
17
     Landau is appointed under the Criminal Justice Act to represent
18
19   defendant Duane Allen Eddings in connection with the preparation

20   and presentation of a motion for reduction in sentence pursuant
21   to the First Step Act and 18 U.S.C. § 3582, nunc pro tunc May 8,
22
     2020.
23
24
                                      /s/ John A. Mendez________________
25                                    JOHN A. MENDEZ
26                                    United States District Court Judge

27
28


                                       -1-
